DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The rejections are withdrawn due to claim amendments incorporating previously indicated allowable matter.
Allowable Subject Matter
Claims 1, 4-5, and 8-9 (renumbered 1-5) are allowed.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claims have been amended to incorporate previously indicated allowable matter. In particular, no prior art teaches:
wherein, the creating a first text information vector of the first entity and a second text information vector of the second entity based on the acquired text information includes 
for each piece of text information related to the first entity, calculating a text information vector of the corresponding piece of text information; 
aggregating, based on a weight of each of the text information vectors related to the first entity, the text information vectors related to the first entity, so as to obtain the first text information vector of the first entity; 
for each piece of text information related to the second entity, computing a text information vector of the corresponding piece of text information; and 
aggregating, based on a weight of each of the text information vectors related to the second entity, the text information vectors related to the second entity, so as to acquire the second text information vector of the second entity, and 
wherein the weight of each text 
in combination with the other claim limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN W FIGUEROA whose telephone number is (571)272-4623. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN W FIGUEROA
Primary Patent Examiner
Art Unit 2124



/Kevin W Figueroa/Primary Examiner, Art Unit 2124